             Case 7:18-cr-00736-NSR Document 139 Filed 08/13/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           8/13/2020
 UNITED STATES OF AMERICA,

          -against-
                                                                  No. 18-CR-736-1 (NSR)
 ULYSSES LOPEZ,
                                                                          ORDER
                                Defendant.

NELSON S. ROMÁN, United States District Judge:

         Based on a review of the docket, which reveals that the instant criminal action was commenced

approximately two years ago, the defendant is charged with a felony, a trial is currently scheduled for

October 2020, and the defendant wishes to change his plea pursuant to a negotiated plea agreement, it is

the Court’s determination that in order to prevent serious harm to the interest of justice, Defendant

Ulysses Lopez can and should be permitted to plead guilty and that the plea hearing be conducted by

video teleconference or by telephone conference pursuant to the CARES Act § 15002(b)(2)(A).

         Accordingly, it is hereby ORDERED that the change of plea hearing for Defendant Ulysses

Lopez be conducted by video teleconference or by telephone conference (if video conference is

unavailable) before this Court or a Magistrate Judge at a date and time mutually convenient to the Court

and all parties concerned. The Clerk of Court is requested to terminate the motion at ECF No. 138.

Dated:    August 13, 2020                                  SO ORDERED:
          White Plains, New York

                                               ________________________________
                                                       NELSON S. ROMÁN
                                                     United States District Judge
